McBRIDE, J.,
Concurring in Part and Dissenting in Part. — I fully concur in the conclusion of Mr. Justice Brown that this is a case where specific performance cannot be invoked on behalf of plaintiff, but I think it sufficiently appears that upon the faith of the promise of deceased to devise the property claimed here by plaintiff, to Mrs. Mathews, she or rather her husband on her behalf expended money for taxes and improvements which would not have been expended, if it had for a moment been supposed that the mother would practically disinherit her. I am satisfied from the attitude displayed by the Tobiases in this case and the former case that they intend to take all they *615can get and hold all they take. But the arm of equity is long, and the plaintiff asks equitable relief. Therefore, I would go further than Mr. Justice Brown and take an accounting of these expenditures by plaintiff or on her behalf, and decree that she recover with interest, and make the sum as ascertained a lien on the property in dispute.